


[fortinetlogo.jpg]
September 26, 2012


Nancy Bush


Dear Nancy:
We are pleased to extend the promotion to you for the position of Interim Chief
Finanical Officer (CFO) for Fortinet, Inc. (“Company”) reporting to Ken Xie,
President and Chief Executive Officer (CEO), effective September 26, 2012. We
are excited about the opportunity of working with you in this new capacity.
Current Annual Base Salary:
$ 225,000 USD
New Annual Base Salary:
$ 260,000 USD



Your new compensation will be effective October 1, 2012 and reflected in your
October 15th, 2012 pay.
These provisions expressly supersede any previous representations, oral or
written. All other terms of your employment with the Company remain the same.
This is a reward and recognition from the Fortinet management team for your good
performance and contributions to the company. On behalf of Fortinet management
team, we would like to congratulate you on your promotion and look forward to
your continued success in your new role.
If you have any questions regarding this changes or the Company, please call
Amanda Mallow at (604) 430-1297 x6210. Let's continue to work together to make
Fortinet a great place to work!


Nancy Bush


/s/ Nancy Bush




ACCEPTED AND AGREED:


Date: 9/27/2012 
Sincerely,
Fortinet, Inc.


/s/ Ken Xie 
Ken Xie
Chief Executive Officer,
Fortinet, Inc.









